Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 02/17/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-3 & 5-11 are currently pending. 

Rejoinder Statement
Claim 1 is allowable. Claims 5, 6 & 9 previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), Species 1B, 1C & 1D  withdrawn from consideration by Applicant’s election of species 1A without traverse in correspondence of 09/28/2020 is no longer held and Claims 5, 6 & 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Response to Arguments
With regard to the 103 Rejection:
Applicant has amended Claim 1 to add the limitation “the acoustic lens is formed by cementing a main acoustic lens to a correction acoustic lens, the main acoustic lens being disposed between the photoacoustic wave separation member and the correction acoustic lens and the correction acoustic lens being disposed between the sample and the main acoustic lens to suppress reflection of the photoacoustic wave, and -2-the main acoustic lens”, which requires further consideration.

Applicant’s arguments and amendments with regard to Claims 1-3 & 5-11 have been considered and are moot in light of the Examiner’s amendment for minor grammatical issues and the status of the claims below.  

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment provided as a courtesy to facilitate clarity on minor grammar issues.
The application has been amended as follows: 

5. (currently amended) The photoacoustic microscope objective lens unit according to claim 1, wherein the correction acoustic lens satisfies the following Conditional Expression (4): 
    PNG
    media_image1.png
    22
    240
    media_image1.png
    Greyscale

 the medium of the correction acoustic lens with respect to the excitation light, d is  the thickness of the correction acoustic lens on an optical axis, and Z1 is the acoustic impedance of the medium of the main acoustic lens, and Z2 is the acoustic impedance of  the medium that is brought into contact with the correction acoustic lens on the sample side during detection of the photoacoustic wave.  

6. (currently amended) The photoacoustic microscope objective lens unit according to claim 1, wherein the correction acoustic lens satisfies the following Conditional Expression (5): 
    PNG
    media_image2.png
    18
    99
    media_image2.png
    Greyscale
 where d is  the thickness of the correction acoustic lens on  the optical axis, and X is  the wavelength of the photoacoustic wave in air. 

7. (currently amended) The photoacoustic microscope objective lens unit according to claim 1, wherein a difference between  the thickness of the correction acoustic lens on  the optical -4-axis and  the thickness of the correction acoustic lens at a peripheral part is equal to or larger than a half of a wavelength X of the photoacoustic wave in air.

Allowable Subject Matter
Claims 1-3 & 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claim 1. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a photoacoustic microscope objective lens unit including an acoustic lens unit where the acoustic lens is formed by cementing a main acoustic lens to a correction acoustic lens, the main acoustic lens being disposed between a photoacoustic wave separation 

The closest prior art is Wang (US 20100268042) in view of Tyler (US 20160038770) which both teach a photoacoustic microscope objective lens unit including an acoustic lens. Tyler additionally teaches a combination acoustic and corrective lens.  However, Wang and Tyler do not alone or in combination provide an acoustic lens is formed by cementing a main acoustic lens to a correction acoustic lens, the main acoustic lens being disposed between a photoacoustic wave separation member and the correction acoustic lens and the correction acoustic lens disposed between the sample and the main acoustic lens to suppress reflection of the photoacoustic wave.   Even if the arrangement of a corrective lens is cemented to an acoustic lens and place between the separation member and the sample, the prior art does not provide a corrective lens with acoustic properties and dimensions that correlates to the claimed comparative impedance of the coupling fluid and the acoustic lens. 

Regarding Dependent Claims 2-3 & 5-11.  The dependent claims further define the invention over the nearest reference by claiming a specific materials and shapes of the lens units.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856